Citation Nr: 1131417	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) and Board remand.

The issues of entitlement to cervical spine myelopathy and multiple sclerosis have been raised by the record.  Specifically, they were raised by a December 2006 VA examination and a June 2010 VA examination.  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.


FINDING OF FACT

The weight of the probative evidence of record shows that the Veteran's thoracolumbar spine is related to active duty service. 


CONCLUSION OF LAW

A thoracolumbar spine disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for an eye disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a thoracolumbar spine disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

The Veteran contends that his current thoracolumbar spine disorder is related to his active duty service.  In a December 2005 claim form, the Veteran alleged that he was injured in a personal assault during active duty service, and that his lumbar spine was injured when he fought to prevent the attack.  In an April 2006 statement, the Veteran reported that he was involved in a motor vehicle accident during service, and that he injured his back at that time.  Specifically, he stated that, while driving back to his post, he went off of the road on the left and hit a power pole.  He noted that the highway officer made a report and that he was later cited for a missing headlight and then incarcerated for failure to pay the ticket.  He stated that he was not allowed to go on sick call the day of his motor vehicle accident.  In an August 2008 statement, the Veteran again described a motor vehicle accident where he struck two utility poles.  He reported that he had to remain in the car until the power was turned off.  He indicated that he was not transported to the hospital or to post after the accident, and was not allowed to go on sick call.  The next day he received a citation for no head lamp that he failed to pay and which ultimately resulted in his arrest.  During a February 2010 hearing before the Board, the Veteran testified that he injured his back when fell asleep while driving his car, and that his car went off the road and hit two utility poles.  He noted that he did not see a doctor.  The Veteran also testified that he performed lots of heavy lifting during service which injured his back, and that he fell off of a barrack porch during active duty service, injuring his back.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

The Veteran's service treatment records reflect complaints of and treatment for back pain during service.  An August 1963 service entrance examination reflects that the Veteran's spine was normal.  A December 1963 treatment record notes that the Veteran pulled a muscle in his back in November 1963 while lifting weights in the gym.  An August 1964 treatment record reflects complaints of chronic back pain.  The diagnosis was chronic lumbar strain.  An August 1965 separation examination reflects that the Veteran's spine was normal.  However, in a report of medical history, completed at that time, the Veteran reported a history of having worn a brace or back support.

A June 2005 private medical treatment record notes that the Veteran reported that he was followed by VA and treated for degenerative disease of the spine.  The diagnosis was degenerative disease of the spine.

In December 2006, the Veteran underwent a VA spine examination.  The Veteran reported that his back problems started during service.  He stated that he first injured his back after an automobile accident.  He indicated that he ran off of the road while driving and hit some telephone poles.  He noted that he did not seek medical treatment and later developed back pain.  He stated that his symptoms have progressively crippled him since that accident.  He complained of muscle spasm with symptoms into his lower extremities.  The Veteran used a walker to get around at all times, and also a cane.  The Veteran's gait was jerky, stiff, and unsteady.  The Veteran reported that he fell at least once per week.  The Veteran denied taking any medications for his back problems at that time.

Physical examination of the Veteran revealed that he was unable to stand on his toes or heels.  A Romberg test was positive and he tended to fall backwards.  Finger-to-nose testing was impossible with his eyes closed and with them open, he had jerky, almost myoclonic activity with both hands.  He jabbed his finger around and missed his nose.  Deep tendon reflexes were 2+ at the biceps, 3+ at the right knee, and 1+ at the left knee.  Ankle jerks were absent on the left and 1+ on the right.  The muscles felt flabby, and there was marked weakness, especially in the right upper and lower extremities.  All muscle groups in the right upper extremity were weak.  X-rays of the lumbar spine showed no significant abnormality.  The examiner opined that the Veteran's "progressively crippling disease as likely as not did start when he was in the service."  The examiner explained that the "progressive crippling disease" was "most likely multiple sclerosis."

In June 2010, the Veteran underwent a new VA spine examination.  The Veteran complained of lumbar pain with an onset date of 1964.  He explained that, in 1964, he injured his back in a motor vehicle accident when he fell asleep at the wheel.  He reported that he has had constant back pain since that time with numbness into the right leg.  He denied a history of urinary incontinence, urinary urgency, cathertization, urinary frequency, nocturia, fecal incontinence, obstipation, and erectile dysfunction.  He noted numbness, paresthesias, leg or foot weakness, and unsteadiness.  He also reported fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He complained of severe flare-ups once every two to three weeks which lasted for hours.  He noted that precipitating factors included long car rides and alleviating factors included rest.  The Veteran ambulated with the assistance of a cane, walker, and wheelchair, and was unable to walk more than a few yards.  

Physical examination revealed normal posture and head position.  Gait was abnormal, as the Veteran walked with a swing and unsteadiness and associated incoordination of the feet.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was no muscle spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Hip and knee strength was 4/5, bilaterally.  Ankle dorsiflexion was 5/5 on the left and 3/5 on the right.  Ankle plantar flexion was 5/5 on the left and 3/5 on the right.  Great toe extension was 5/5 on the left and 3/5 on the right.  Sensory examination revealed the lower extremities to be intact to vibration, pinprick, and position sense and light touch on the left.  There was decreased sensation to light touch on the right.  Knee jerk and ankle jerk reflexes were hyperactive, without clonus.  Plantar reflexes were normal.  Range of motion of the thoracolumbar spine revealed flexion to 90 degrees, extension to 0 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion, but there was no objective evidence of pain following repetitive motion and no additional imitations after three repetitions of range of motion.  A Lasegue's sign was not positive.  X-rays of the lumbar spine revealed narrowing of the L5-S1 intervertebral disc space without any abnormality of the adjacent bones.  The diagnosis was lumbosacral spondylosis and degenerative disc disease.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's "[c]urrent thoracolumbar disorder is due to or a result of [t]ime in service."  The examiner explained that the Veteran's thoracolumbar spine disorder symptoms began during service.  Specifically, the examiner found that the Veteran "suffers from a thoracolumbar condition" which "is from his [motor vehicle accident] while in service, but I believe the majority of his debility is from his C spine myelopathy (which also, based on the above evidence and included Neurology consultation, is due to the same [motor vehicle accident])."

After a thorough review of the evidence of record, the Board concludes that service connection for a thoracolumbar spine disorder is warranted.  There is evidence of current diagnoses of lumbosacral spondylosis with degenerative disc disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Although the Veteran's service treatment records do not document a motor vehicle accident, they do note several complaints of back pain during active duty service.  Thus, there is evidence of inservice incurrence of a thoracolumbar spine disorder.  Moreover, the Board finds the Veteran's statements that he was involved in a motor vehicle accident during service to be credible.  

In addition, after reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the June 2010 VA examiner concluded that the Veteran's current thoracolumbar spine disorder is related to his active duty service.  Specifically, the examiner concluded that the Veteran's thoracolumbar spine disorder symptoms initiated with the inservice motor vehicle accident.  Thus, there is medical evidence linking the Veteran's current thoracolumbar spine disorder to his active duty service.

The Board also finds the Veteran's statements with respect to the history of his thoracolumbar spine disorder to be credible to establish continuity of symptomatology since service discharge.  Barr, 21 Vet. App. at 307.  The statements are consistent and reflect that the Veteran has been continuously experiencing back pain since service discharge.  While the Veteran does not have the medical training required to make a diagnosis of a thoracolumbar spine disorder, he has provided competent and credible lay observations of back pain which has occurred during the period from service discharge through the present.  Thus, the Board accepts the Veteran's statements as competent and credible evidence that the Veteran has had thoracolumbar spine symptomatology consistently since service discharge, and there is no evidence in the record to contradict these assertions.  See Buchanan, 451 F.3d at 1337.

As the only probative medical evidence of record, as well as the Veteran's statements of continuity of symptomatology, link the Veteran's current thoracolumbar spine disorder to his active duty service, with application of the benefit of the doubt doctrine, service connection for a thoracolumbar spine disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a thoracolumbar spine disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


